Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made as of July 3,
2006, by and between Biolase Technology, Inc., a Delaware corporation (the
“Company”) and Robert Grant (“Grant”). The Company and Grant are sometimes
referred to collectively as the “Parties.”

RECITALS

WHEREAS, Grant was the former President, Chief Executive Officer and Acting
Chairman of the Board of the Company and voluntarily resigned from those
positions effective on or about May 9, 2006 in order to pursue other career
opportunities;

WHEREAS, during his employment with the Company, Grant acquired options to
purchase shares of the Company’s Common Stock, par value $0.001 per share, in
the amount set forth on Exhibit A hereto (the “Options”), which options are
fully vested but which options are subject to certain resale restrictions; and

WHEREAS, Grant and the Company desire to enter into an agreement such that Grant
will forfeit a portion of his Options and provide the Company with a general
release of claims against the Company and its Board of Directors in exchange for
the Company releasing the resale restrictions that apply to the Options and
providing Grant with a general release of claims.

AGREEMENT

NOW, THEREFORE, in reliance on the mutual covenants, releases, agreements and
conditions contained herein and subject to the provisions and terms of this
Agreement and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties agree as follows:

1. Forfeiture of Options. Grant hereby forfeits all right, title and interest in
and to, and hereby agrees not to exercise (i) all or any portion of the Option
to purchase 10,000 shares of Common Stock granted to Grant on June 30, 2003;
(ii) all or any portion of the Option to purchase 90,000 shares of Common Stock
granted to Grant on August 8, 2003; and (iii) the right to acquire 62,000 shares
of Common Stock pursuant to the Option to purchase 400,000 shares of Common
Stock granted to Grant on October 26, 2004. Grant hereby represents and warrants
that, except as set forth on Exhibit A hereto, Grant does not own, possess or
otherwise hold an interest in any option, warrant, agreement, contract or other
right to purchase from the Company any shares of capital stock of the Company.

2. Waiver of Resale Restrictions. The Parties agree that the Resale Restriction
Agreement by and between the Company and Grant dated December 16, 2005 (the
“Resale Restriction Agreement”), is hereby terminated and shall have no further
force and effect, and that the Options not otherwise forfeited pursuant to
Section 1, and the Common Stock issuable upon exercise of such Options, shall no
longer be subject to the Resale Restrictions (as defined in the Resale
Restriction Agreement). The Company further agrees that the remaining portion of
the Option granted to Grant on October 26, 2004 (which relates to the 338,000
shares of Common Stock not forfeited pursuant to Section 1 above) is fully
vested and Grant can exercise that portion of the Option to purchase those
shares at any time after the execution of this Agreement by the Parties.



--------------------------------------------------------------------------------

3. Release by Grant.

(a) In exchange for the consideration provided to Grant by the Company in this
Agreement and for the Company’s release in Section 4, Grant hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to
Grant’s signing of this Agreement (such release, the “Grant Release”). The Grant
Release includes, but is not limited to: (1) all claims arising out of or in any
way related to Grant’s employment with and separation from the Company; (2) all
claims related to Grant’s compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under Title VII of the 1964 Civil Rights Act, as amended, the Age
Discrimination in Employment Act (“ADEA”), the California Fair Employment and
Housing Act, the Equal Pay Act of 1963, as amended, the provisions of the
California Labor Code, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Sarbanes-Oxley Act of 2002, and any other state, federal, or
local laws and regulations relating to employment and/or employment
discrimination. The only exceptions are claims Grant may have for unemployment
compensation and worker’s compensation, base salary (through the last date of
Grant’s employment), outstanding business expenses, and unused vacation earned
through the date of Grant’s separation of employment.

(b) Grant acknowledges that, among other rights, Grant is waiving and releasing
any rights Grant may have under ADEA, that the Grant Release is knowing and
voluntary, and that the consideration given for the Grant Release is in addition
to anything of value to which Grant was already entitled as an employee of the
Company. Grant further acknowledges that Grant has been advised, as required by
the Older Workers Benefit Protection Act, that: (a) the Grant Release does not
relate to claims under the ADEA which may arise after this Agreement is
executed; (b) Grant is hereby advised to consult with an attorney prior to
executing this Agreement (although Grant may choose voluntarily not to do so);
and (c) Grant has been granted twenty-one (21) days from the date he was
presented this Agreement to consider the Grant Release (although Grant may
choose voluntarily to execute this Agreement earlier, such execution to indicate
his waiver of the remainder of the 21-day period); (d) Grant has seven (7) days
following the execution of this Agreement to revoke his consent to the Grant
Release; and (e) no term or provision of this Agreement shall be effective until
the seven (7) day revocation period has expired without Grant revoking his
consent to the Grant Release. By the Grant Release, Grant is not releasing the
Company from its continuing obligations under the indemnification provisions set
forth in Section 10 of the Employment Agreement between the Company and Grant
dated October 26, 2004, as amended (the “Employment Agreement”).

4. Release by Company. In exchange for the consideration provided to the Company
by Grant in this Agreement and for the Grant Release, the Company, on behalf of
itself



--------------------------------------------------------------------------------

and each of its respective officers, directors, shareholders, employees,
attorneys, partners, associates, agents, representatives, predecessors,
successors, assigns, and anyone who could claim by or through them, past,
present and future, hereby unconditionally and irrevocably releases and forever
discharges Grant, his representatives, predecessors, successors, assigns,
spouses, heirs, executors and trustees, past, present and future, from any and
all claims, demands, causes of action, damages and expenses, whether known or
unknown, suspected or unsuspected, with respect to (1) all claims arising out of
or in any way related to Grant’s employment with or separation from the Company;
and (2) all claims related to Grant’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, or any other ownership interests in the
Company (such release, the “Company Release”). By the Company Release, the
Company is not releasing Grant from his continuing obligations under the
proprietary information and confidentiality provisions set forth in Section 8 of
the Employment Agreement and the non-solicitation provisions set forth in
Section 6 (e) of the Employment Agreement.

5. Section 1542 Waiver. Both Grant and the Company expressly waive and
relinquish any and all rights and benefits they now have or may have in the
future under the terms of Section 1542 of the Civil Code of the State of
California (“Section 1542”), which sections reads in full as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding Section 1542, and subject to the continuing obligations under
the proprietary information and confidentiality provisions set forth in
Section 8 of the Employment Agreement, the non-solicitation provisions set forth
in Section 6(e) of the Employment Agreement and the indemnification provisions
in Section 10 of the Employment Agreement, the Company and Grant knowingly and
voluntarily waive the provisions of Section 1542 as well as any other statutory
or common law provisions of similar effect and acknowledge and agrees that this
waiver is an essential part of this Agreement.

6. Continuing Obligations. Grant acknowledges his continuing obligations under
the proprietary information and confidentiality provisions set forth in
Section 8 of the Employment Agreement and the non-solicitation provisions set
forth in Section 6(e) of the Employment Agreement. The Company acknowledges its
continuing obligations under the indemnification provisions in Section 10 of the
Employment Agreement. Nothing contained in this Agreement shall be deemed to
modify, amend or supersede the obligations set forth in Sections 6(e), 8 and 10
of the Employment Agreement.

7. Representations. By signing this Agreement, Grant hereby represents that he
has no actual knowledge of, without any obligation to conduct any investigation
into, any affirmative conduct or the failure to act on the part of the Company,
its officers, directors, and/or employees concerning the Company’s business
practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Grant has any reason to believe rise to the level of unfair,
improper and/or unlawful conduct pursuant to any state or federal law, rule,
regulation or order, including, but not limited to, any rule, regulation or
decision promulgated or enforced by the Securities and



--------------------------------------------------------------------------------

Exchange Commission, or which has been promulgated or enforced by any other
state or federal office or administrative body pursuant to the Sarbanes-Oxley
Act of 2002.

8. Final Agreement. With the exception of the terms set forth in the proprietary
information and confidentiality provisions set forth in Section 8 of the
Employment Agreement, the non-solicitation provisions set forth in
Section 6 (e) of the Employment Agreement and the indemnification provisions in
Section 10 of the Employment Agreement, this Agreement constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
Grant with regard to the subject matter hereof. Grant is not relying on any
promise or representation by the Company that is not expressly stated herein and
the Company is not relying on any promise or representation by Grant that is not
expressly stated herein. This Agreement may only be modified by a writing signed
by both Grant and a duly authorized officer of the Company.

9. Indemnification Rights. The Parties agree that this Agreement does not in any
way compromise or lessen Grant’s contractual and statutory rights to be
indemnified by the Company or otherwise be covered under any applicable
insurance policies that Grant would otherwise be entitled to receive and/or be
covered by.

10. Reimbursement for Attorney’s Fees. The Company hereby agrees to reimburse
Grant for up to $5,000 of his attorney’s fees incurred in connection with the
matters addressed in this Agreement, such amount to be reimbursed upon
presentation to the Company of an invoice evidencing incurrence of such fees.
The Company agrees to pay such reimbursement amounts within ten (10) business
days of presentation of an invoice to the Company.

11. Law Applicable. This Agreement shall be deemed to have been entered into in
the State of California and all questions concerning the validity,
interpretation, or performance of any of its terms or provisions or of any
rights or obligations of the Parties hereto shall be governed by and resolved in
accordance with the laws of the State of California.

12. No Prior Assignments. The Parties hereby represent and warrant that they are
the lawful owners of all rights, claims, and actions which are the subject of
this Agreement, and that they have not assigned any of such rights, claims, and
actions described herein.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original for all purposes and all of which,
when taken together, shall constitute one and the same agreement.

14. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other Sections (or portions
thereof) shall remain fully valid and enforceable.

15. Revocation. If Grant wishes to revoke the Grant Release, Grant shall deliver
written notice stating his intent to revoke the Grant Release to Jeffrey W.
Jones, at the offices of the Company on or before 5:00 p.m. on the seventh
(7th) Day after the date on which he signs this Agreement.

16. Binding Effect. This Agreement and each provision hereof shall bind and
inure to the benefit of the respective heirs and personal representatives of the
Parties.

[signature pages follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

   

Biolase Technology, Inc.

Date: July 3, 2006    

By:

 

/s/ Richard Harrison

     

Title:

 

Executive Vice President,

Chief Financial, Officer and Secretary

 

   

Robert Grant

Date: July 3, 2006

   

/s/ Robert Grant



--------------------------------------------------------------------------------

EXHIBIT A

OUTSTANDING OPTIONS

 

Number of Shares of Common Stock Subject to Option

   Grant Date    Exercise Price

10,000

   6/30/2003    $ 10.79

90,000

   8/8/2003    $ 11.02

400,000

   10/26/2004    $ 5.98